Exhibit 10.3

(4/1/07)

MINERAL LEASE NO. ML 51151

GRANT: SCH

UTAH STATE MINERAL LEASE FORM

GEOTHERMAL ENERGY LEASE

THIS MINING LEASE AND AGREEMENT (the “Lease”) is entered into and is effective
as of DECEMBER 1, 2007, by and between the STATE OF UTAH, acting by and through
the SCHOOL AND INSTITUTIONAL TRUST LANDS ADMINISTRATION, 675 East 500 South,
Suite 500, Salt Lake City, Utah 84102 (“Lessor”),

INTERMOUNTAIN RENEWABLE POWER, LLC

5152 NORTH EDGEWOOD DRIVE, SUITE 375

PROVO, UT 84604

having a business address as shown above (“Lessee”).

WITNESSETH:

That the State of Utah, as Lessor, in consideration of the rentals, royalties,
and other financial consideration paid or required to be paid by Lessee, and the
covenants of Lessee set forth below, does hereby GRANT AND LEASE to Lessee the
exclusive right and privilege to explore for, drill for, produce, remove,
extract, store, utilize, treat, process, convert, and sell, geothermal energy
and related “products”, including steam, and hot water (collectively “the leased
substances”), covered by this lease and located within the boundaries of the
following-described tract of land (the “Leased Premises”) located in BEAVER
County, State of Utah:

T29S, R10W, SLB&M.

SEC. 32:    ALL

T30S, R10W, SLB&M.

SEC. 36:    LOTS 1(46.05), 2(44.75), 3(43.06), 4(41.10), W 1/2E 1/2 , W 1/2
[ALL]

T30S, R12W, SLB&M.

SEC. 2:    LOTS 1(50.10), 2(50.27), 3(50.43),4(50.60), S 1/2N 1/2, S 1/2 [ALL]

Containing 1976.36 acres, more or less.

Together with the right and privilege to make use of the surface and subsurface
of the Leased Premises for uses reasonably incident to the production of leased
substances by Lessee on the Leased Premises or on other lands under the control
of Lessee or produced in connection with operations on the Leased Premises,
including, but not limited to roads, pipelines, utility and power lines and
other structures and improvements and other purposes incident to development of
the leased substance; and the mitigation, restoration and reclamation of the
surface.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 2

 

This Mining Lease and Agreement is subject to, and Lessee hereby agrees to and
accepts, the following covenants, terms, and conditions:

 

1. LEASED SUBSTANCES.

 

  1.1 The word “products” (collectively “leased substances”) as used herein,
means thermal energy in the form of hot water, steam, by-products thereof, steam
condensates, as well as or electrical and other energy derived, generated or
manufactured from water, steam condensates and other by-products derived or
obtained from the geothermal leasehold estate. The phrase “sufficient commercial
quantities” as used herein, means that amount and character of products
extracted from the subsurface geothermal estate which can be produced from the
leasehold sufficient for commercial sale thereof, or which would warrant
construction of facilities for processing or sale of such product or of
products.

This mineral lease grants Lessee the right, subject to the terms and conditions
set forth herein, to extract the leased substances. In the event that minerals
or materials other than the leased substances are discovered during lease
operations, Lessee shall promptly notify the Lessor and shall not further
disturb or remove the other minerals or materials without Lessor’s written
permission. Upon notifying Lessor of such discovery the Lessee shall have
preference in making application to the Lessor for a lease or permit covering
the unleased minerals or materials that are discovered. There has not been
determined to date by judicial decision whether geothermal steam, hot water and
other water not associated with chemicals constituting minerals at depths below
the surface where potable water may be developed by drilling, constitutes part
of the surface estate sold by the State of Utah with a reservation of minerals
to the State. Nor has it been determined by scientific discoveries or analysis
to date, whether geothermal steam and hot water at depths where the same may be
discovered below the surface of the earth, are unassociated with and independent
of chemicals constituting minerals of the mineral estate reserved to the State
of Utah. The State claims said substances geologically are part of the mineral
estate and the surface owner other than the State of Utah in not legally
entitled to said resources and substances. In the event the surface owner in
said lands sold or conveyed by the State of Utah with reservation of the
minerals to the State, shall make any claim to geothermal steam, hot water, and
other water, whether by executing a geothermal energy lease or otherwise makes
claim, and a dispute arises between the State of Utah and the surface owner as
to whether any geothermal steam, hot water or any other substance or source of
energy generated below the surface, is nonmineral in character and independent
of minerals reserved to the State of Utah, when and if there is an adjudication
by the Supreme Court of the State of Utah adjudging such geothermal steam, hot
water or any other underground source of energy to be nonmineral in character
and independent of and not part of the mineral estate and to belong to or to be
part of the surface estate, the State of Utah as Lessor shall refund that
portion of the royalty which can be ascertained to have been paid for any
substances adjudged to be independent of and not part of the mineral estate,
upon ascertainment of what recovered substances is mineral and what is
nonmineral and the proportionate value of the materials or substances nonmineral
in character, to which the surface owner would be entitled by virtue of such
judicial determination. Under no conditions will any rental paid by the lessee
to the lessor be refunded.

 

  1.2 No Warranty of Title. Lessor claims title to the mineral estate covered by
this Lease. Lessor does not warrant title nor represent that no one will dispute
the title asserted by Lessor. It is expressly agreed that Lessor shall not be
liable to Lessee for any alleged deficiency in title to the mineral estate, nor
shall Lessee become entitled to any refund for any rentals, bonuses, or
royalties paid under this Lease in the event of title failure.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 3

 

2. RESERVATIONS TO LESSOR. Subject to the exclusive rights and privileges
granted to Lessee under this Lease, and further provided that Lessor shall
refrain from taking actions with respect to the Leased Premises that may
unreasonably interfere with Lessee’s operations, Lessor hereby excepts and
reserves from the operation of this Lease the following rights and privileges
(to the extent that Lessor has the right to grant such rights and privileges):

 

  2.1 Rights-of-Way and Easements. Lessor reserves the right, following
consultation with the Lessee, to establish rights-of-way and easements upon,
through or over the Leased Premises, under terms and conditions that will not
unreasonably interfere with operations under this Lease, for roads, pipelines,
electric transmission lines, transportation and utility corridors, mineral
access, and any other purpose deemed reasonably necessary by Lessor.

 

  2.2 Other Mineral Leases. Lessor reserves the right to enter into mineral
leases and agreements with third parties covering minerals other than the leased
substances, under terms and conditions that will not unreasonably interfere with
operations under this Lease in accordance with Lessor’s regulations, if any,
governing multiple mineral development.

 

  2.3 Use and Disposal of Surface. To the extent that Lessor owns the surface
estate of the Leased Premises and subject to the rights granted to the Lessee
pursuant to this Lease, Lessor reserves the right to use, lease, sell, or
otherwise dispose of the surface estate or any part thereof, provided that any
such actions will not unreasonably interfere with operations under this Lease.
Lessor shall notify Lessee of any such sale, lease, or other disposition of the
surface estate.

 

  2.4 Rights Not Expressly Granted. Lessor further reserves all rights and
privileges of every kind and nature, except as specifically granted in this
Lease, provided that any actions under such reservations will not unreasonably
interfere with operations under this Lease.

 

3. TERM OF LEASE; MINIMUM ROYALTIES; READJUSTMENT.

 

  3.1 Primary Term. This Lease is granted for a “primary term” of 10 years from
the date hereinabove first written.

 

  3.2 Extension Beyond Primary Term By Production. Subject to Lessee’s
compliance with the other provisions of this Lease, this Lease shall remain in
effect beyond the primary term so long as leased substances are being produced
in sufficient commercial quantities as defined herein, from the Leased Premises,
or from lands constituting a logical geothermal unit as approved by Lessor in
its reasonable discretion. For purposes of this lease, production of leased
substances in paying quantities shall mean the sale of the leased substances
during the lease-year in an amount sufficient to cover all operating expenses
accruing to the lessee pursuant to the leasehold for that lease year, including
the payment of all taxes and the payment of rentals and royalties accruing to
the Lessor.

 

  3.3 Extension Beyond Primary Term By Diligent Development, Financial
Investment and Minimum Royalty. In the absence of actual production in paying
quantities as set forth in paragraph 3.2, Extension Beyond Primary Term, this
Lease shall remain in effect beyond the primary term only if the Lessee is
engaged in diligent operations, exploration or development activity, as well as
making a substantial financial investment, which in Lessor’s sole discretion is
calculated to advance development or production of leased substances from the
Leased Premises or lands constituting a logical geothermal unit as approved by
the Director which includes the Leased Premises, and Lessee pays the annual
minimum royalty set forth in Paragraph 3.4, Minimum Royalty, in advance, on or
before the anniversary date of the date first written hereinabove.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 4

 

  3.4 Minimum Royalty. Commencing with the eleventh lease year of this lease
Lessee shall pay Lessor an annual minimum royalty, in advance, on or before the
Effective Date and each anniversary thereof. The advance annual minimum royalty
shall be in the amount of $5.00 per acre. Lessee may credit each lease-year’s
minimum royalty payment against actual production royalties accruing during that
lease year, but such credit shall not carry over beyond the lease year in which
the advance royalty was paid. Minimum royalties may not be credited against the
annual rentals or bonus bids.

 

  3.5 Expiration; Cessation of Production. This Lease may not be extended
pursuant to paragraph 3.3, Diligent Operations, beyond the end of the twentieth
year after the Effective Date except by the actual production of leased
substances in commercial quantities from the Leased Premises or from lands
constituting an approved unit which includes the Leased Premises, or except by
suspension of the Lease pursuant to Article 17.3, unless otherwise specifically
approved in writing by the Director of the Trust Lands Administration in the
interest of the trust beneficiaries. After expiration of the primary term, this
Lease will expire of its own terms, without the necessity of any notice or
action by Lessor, if: (a) Lessee fails to produce leased substances in
accordance with Article 3.2; (b) Lessee ceases to engage in exploration,
development, or operations or fails to pay annual advance minimum royalties in
accordance with Article 3.4; or, (c) the Director fails to make a written
determination that it is in the interest of the trust beneficiaries to extend
this lease.

 

  3.6 Readjustment Option. At the end of the primary term and at the end of each
period of ten (10) years thereafter (“Readjustment Period”), Lessor may exercise
its option to readjust the terms and conditions of this Lease, to obtain market
value return to the Lessor, (including, without limitation: rental rates,
minimum royalties, royalty rates, valuation methods, and provisions concerning
reclamation). Notice of intent to exercise the right to readjust is timely given
by Lessor if mailed prior to the end of the Readjustment Period to the last
address set forth for Lessee in Lessor’s files. Lessor shall have up to one year
after exercising its option to readjust to review and communicate in writing the
final readjusted terms of the lease. If within thirty (30) days after submission
of the readjusted lease terms to the Lessee, the Lessee determines that any or
all of the proposed readjusted terms and conditions are unreasonable, then
Lessee shall so notify Lessor in writing and the parties, acting reasonably,
shall attempt to resolve the objectionable term or condition. If the parties are
unable, acting reasonably, to resolve the matter and agree upon the readjusted
terms and conditions as submitted by Lessor at the end of the Readjustment
Period, Lessee shall forfeit any right to the continued extension of this lease,
and the lease shall automatically terminate, provided that nothing herein shall
be deemed to preclude Lessee from appealing any readjustment by Lessor pursuant
to applicable law.

 

4. BONUS BID. Lessee agrees to pay Lessor an initial bonus bid in the sum of N/A
dollars as partial consideration for Lessor’s issuance of this Lease, payable in
cash prior to execution of this lease. The initial bonus bid may not be credited
against annual rentals, annual minimum royalties or production royalties
accruing pursuant to this lease.

 

5. RENTALS/MINIMUM RENTALS. Lessee agrees to pay Lessor an annual rental of
$1.00 for each acre and fractional part thereof within the Leased Premises;
provided however, the minimum annual rental required by this lease shall be
$500.00 irrespective of acreage. Lessee shall promptly pay annual rentals each
year in advance on or before the anniversary date of the Effective Date. The
rental payment for a mineral lease year may be credited against production
royalties only as they accrue for that lease year. The Lessee may not credit
rentals paid for one lease year against production royalties accruing to another
lease year. Rental payments may not be credited against minimum royalties or
bonus bids accruing to any lease year.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 5

 

6. ROYALTIES.

 

  6.1 Production Royalties. Lessee shall pay lessor a production royalty on the
basis of 10% of the gross value of the leased substance, including all bonuses
and allowances received by Lessee, at the point of shipment from the leased
premises or the geothermal field, of the first marketable product or products
produced from the leased substances and sold under a bonafide contract of sale,
whether or not such product or products are produced through chemical or
mechanical treating or processing of the leased substances raw material. Payment
or reimbursement by the purchaser for any operator expense, including without
limitation payment for reinjection or disposal of water into the well or aquifer
or otherwise, are part of gross value for royalty purposes.

 

  6.2 Non-Arms Length Transactions. In the event that Lessee uses, sells or
otherwise disposes of leased substances without a non-arm’s-length contract or
bill of sale, Lessee shall promptly notify Lessor of such use, sale or disposal.
The Director may then determine and assign the Gross Value to the leased
substances for royalty purposes after taking into account spot market prices,
the value of similar or like leased substances reported by other trust lands
lessees, the value of like mineral commodities as reported by the United States
Geological Survey, and other pertinent economic data regarding the fair market
value of the leased substances, f.o.b. the mine.

 

  6.3 No Deductions. It is expressly understood and agreed that none of Lessee’s
production or processing costs, including but not limited to costs for
materials, labor, overhead, distribution, processing, or general and
administrative activities, may be deducted in computing Lessor’s royalty. All
such costs shall be entirely borne by Lessee and are anticipated by the rate of
royalty set forth in this Lease.

 

  6.4 Royalty Payment. For all leased substances that are sold during a
particular month, Lessee shall pay royalties to Lessor on or before the end of
the next succeeding month. Royalty payments shall be accompanied by a verified
statement, in a form approved by Lessor, stating the amount of leased substances
sold, the gross proceeds accruing to Lessee, and any other information
reasonably required by Lessor to verify production and disposition of the leased
substances or leased substances products. Delinquent royalties may be subject to
late fees and penalties in accordance with Lessor’s Rules.

 

  6.5 Suspension, Waiver or Reduction of Rents or Royalties. Lessor, to the
extent not prohibited by applicable law, is authorized to waive, suspend, or
reduce the rental or minimum royalty, or reduce the royalty applicable with
respect to the entire Lease, whenever in Lessor’s sole judgment it is necessary
to do so in order to promote development, or whenever in the Lessor’s sole
judgment the Lease cannot be successfully operated under the terms provided
herein and continued operations are in the trust land beneficiaries best
interest.

 

7. RECORDKEEPING; INSPECTION; AUDITS.

 

  7.1 Registered Agent; Records. Lessee shall maintain a registered agent within
the State of Utah to whom any and all notices may be sent by Lessor and upon
whom process may be served. Lessee shall also maintain an office within the
State of Utah containing originals or copies of all maps, engineering data,
permitting materials, books, records or contracts (whether such



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 6

 

documents are in paper or electronic form) generated by Lessee that pertain in
any way to leased substances production, output and valuation; mine operations;
assays; processing returns; leased substances sales and dispositions; and
calculation of royalties. Lessee shall maintain such documents for at least
seven years after the date of the leased substances production to which the
documents pertain.

 

  7.2 Inspection. Lessor’s employees and authorized agents at Lessor’s sole risk
and expense shall have the right to enter the Leased Premises, to go on any part
of the Leased Premises to examine, inspect, survey and take measurements for the
purposes of verifying production amounts and proper lease operations. Upon
reasonable notice to Lessee, Lessor’s employees and authorized agents shall
further have the right to audit, examine and copy (at Lessor’s expense) all
documents described in paragraph 7.1, Registered Agent; Records, whether such
documents are located on the leased premises or elsewhere. Lessee shall furnish
all conveniences necessary for said inspection, survey, or examination;
provided, however, that such inspections shall be conducted in a manner that is
in conformance with all applicable mine safety regulations and does not
unreasonably interfere with Lessee’s operations.

 

  7.3 Geologic Information. In the event Lessee conducts core-drilling
operations or other geologic evaluation of the Leased Premises, Lessor may
inspect core samples, evaluations thereof, and proprietary geologic information
concerning the Leased Premises. Upon request by Lessor, Lessee shall timely
provide Lessor with a true and correct copy of all such evaluations, geological
reports, drilling logs, assays and interpretive maps of the leased substances
within the leased lands.

 

  7.4 Confidentiality. Any and all documents and geologic data obtained by
Lessor through the exercise of its rights as set forth in paragraphs 7.2,
Inspection., and 7.3, Geologic Information., may be declared confidential
information by Lessee, in which event Lessor and its authorized agents shall
maintain such documents and geologic data as protected records under the Utah
Governmental Records Access Management Act or other applicable privacy statute,
and shall not disclose the same to any third party without the written consent
of Lessee, or as required under the order of a court of competent jurisdiction
requiring such disclosure, provided that Lessor’s obligations of confidentiality
to Lessee shall cease upon termination of this Lease.

 

8. USE OF SURFACE ESTATE.

 

  8.1 Lessor-Owned Surface. If Lessor owns the surface estate of all or some
portion of the Leased Premises, at the time of the execution of this Lease, by
issuance of this Lease the Lessee has been granted the right to make use of such
lands to the extent reasonably necessary and expedient for the economic
operation of the leasehold. Such surface uses shall be exercised subject to the
rights reserved to Lessor as provided in paragraph 2, RESERVATIONS TO LESSOR,
and without unreasonable interference with the rights of any prior or subsequent
lessee of Lessor.

 

  8.2 Split-Estate Lands. If Lessor does not own the surface estate of any
portion of the Leased Premises, Lessee’s access to and use of the surface of
such lands shall be determined by applicable law governing mineral development
on split-estate lands, including without limitation applicable statutes
governing access by mineral owners to split estate lands, and reclamation and
bonding requirements. Lessee shall indemnify, defend and hold Lessor harmless
for all claims, causes of action, damages, costs and expenses (including
attorney’s fees and costs) arising out of or related to damage caused by
Lessee’s operations to surface lands or improvements owned by third parties.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 7

 

9. APPLICABLE LAWS AND REGULATIONS; HAZARDOUS SUBSTANCES

 

  9.1 Trust Lands Statute and Regulations. This Lease is issued pursuant to, and
is subject to, the provisions of Title 53C, Utah Code Annotated, 1953, as
amended. Further, Lessee and this lease are subject to and shall comply with all
current and future rules and regulations adopted by the School and Institutional
Trust Lands Administration and its successor agencies.

 

  9.2 Other Applicable Laws and Regulations. Lessee shall comply with all
applicable federal, state and local statutes, regulations, and ordinances,
including without limitation the Utah Mined Land Reclamation Act, applicable
statutes and regulations relating to mine safety and health, and applicable
statutes, regulations and ordinances relating to public health, pollution
control, management of hazardous substances and environmental protection.

 

  9.3 Hazardous Substances. Lessee [or other occupant pursuant to any agreement
authorizing development of the leased substance] shall not keep on or about the
premises any hazardous substances, as defined under 42 U.S.C. § 9601(14) or any
other Federal environmental law, any regulated substance contained in or
released from any underground storage tank, as defined by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6991, et seq, or any substances
defined and regulated as “hazardous” by applicable State law, (hereinafter, for
the purposes of this Lease, collectively referred to as “Hazardous Substances”)
unless such substances are reasonably necessary in Lessee’s operations, and the
use of such substances or tanks is noted and approved in the Lessee’s mining
plan, and unless Lessee fully complies with all Federal, State and local laws,
regulations, statutes, and ordinances, now in existence or as subsequently
enacted or amended, governing Hazardous Substances. Lessee shall immediately
notify Lessor, the surface management agency, and any other Federal, State and
local agency with jurisdiction over the Leased Premises, of contamination
thereon, of (i) all reportable spills or releases of any Hazardous Substance
affecting the Leased Premises, (ii) all failures to comply with any applicable
Federal, state or local law, regulation or ordinance governing Hazardous
Substances, as now enacted or as subsequently enacted or amended, (iii) all
inspections of the Leased Premises by, or any correspondence, order, citations,
or notifications from any regulatory entity concerning Hazardous Substances
affecting the Leased Premises, (iv) all regulatory orders or fines or all
response or interim cleanup actions taken by or proposed to be taken by any
government entity or private Party concerning the Leased Premises.

 

  9.4 Hazardous Substances Indemnity. Lessee [or other occupant pursuant to any
agreement authorizing development of the leased substance] shall indemnify,
defend, and hold harmless Lessor, employees, officers, and agents with respect
to any and all damages, costs, liabilities, fees (including reasonable
attorneys’ fees and costs), penalties (civil and criminal), and cleanup costs
arising out of or in any way related to Lessee’s use, disposal, transportation,
generation, sale or location upon or affecting the Leased Premises of Hazardous
Substances, as defined in paragraph 9.3 of this Lease. This indemnity shall
extend to the actions of Lessee’s employees, agents assigns, sublessees,
contractors, subcontractors, licensees and invitees. Lessee shall further
indemnify, defend and hold harmless Lessor from any and all damages, costs,
liabilities, fees (including reasonable attorneys’ fees and costs), penalties
(civil and criminal), and cleanup costs arising out of or in any way related to
any breach of the provisions of this Lease concerning Hazardous Substances. This
indemnity is in addition to, and in no way limits, the general indemnity
contained in paragraph 16.1 of this Lease.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 8

 

  9.5 Waste Certification. The Lessee shall provide upon abandonment, transfer
of operation, assignment of rights, and prior to lease relinquishment,
certification to the Lessor that, based upon a complete search of all the
operator’s records for the Lease, and upon its knowledge of past operations,
there have been no reportable quantities of hazardous substances as defined in
40 Code of Federal Regulations §302.4, or used oil as defined in Utah
Administrative Code R315-15, discharged (as defined at 33 U.S.C. §132l(a)(2)),
deposited or released within the Leased Premises, either on the surface or
underground, and that all remedial actions necessary have been taken to protect
human health and the environment with respect to such substances. Lessee shall
additionally provide to Lessor a complete list of all hazardous substances,
hazardous materials, and their respective Chemical Abstracts Service Registry
Numbers, used or stored on, or delivered to, the Leased Premises. Such
disclosure will be in addition to any other disclosure required by law or
agreement.

 

10. BONDING.

 

  10.1 Lease Bond May Be Required. At the time this Lease is executed, Lessor
may require Lessee to execute and file with the Lessor a good and sufficient
bond or other financial guarantee acceptable to Lessor in order to: (a)
guarantee Lessee’s performance of all covenants and obligations under this
Lease, including Lessee’s obligation to pay royalties; and (b) ensure
compensation for damage, if any, to the surface estate and any surface
improvements.

 

  10.2 Reclamation Bonding. The bond required by and filed with the Utah
Division of Oil, Gas and Mining (“UDOGM”) in connection with the issuance of a
mine permit which includes the Leased Premises may be accepted by the Director
to satisfy Lessor’s bonding requirements with respect to Lessee’s reclamation
obligations under this Lease; provided, however, upon notice to Lessee, the
Lessor may, in its reasonable discretion, determine that the bond filed with
UDOGM is insufficient to protect Lessor’s interests. In such an event the
Director shall enter written findings as to the basis for calculation of the
perceived insufficiency and enter an order establishing the amount of additional
bonding required. Lessee shall file any required additional bond with Lessor
within thirty (30) days after demand by Lessor. Lessor may increase or decrease
the amount of any additional bond from time to time in accordance with the same
procedure.

 

11. WATER RIGHTS.

 

  11.1 Water Rights in Name of Lessor. It is understood that water or steam or
some subsequent condensation from geothermal sources might be subject to
application to beneficial use under the water laws of Utah. Prior to
commencement of any drilling operations within the leasehold area, Lessee shall
apply to the State Division of Water Rights for and obtain a drilling permit to
drill any well within the leasehold area. Lessee also shall comply with the
rules and regulations of such State Division of Water Rights whether such well
so drilled shall reach any geothermal source or whether the steam or any
subsequent condensations of steam, or water ultimately cooled, actually shall be
applied to beneficial use under the laws of the State. If Lessee files to
appropriate water for use in association with this lease or operations upon the
Leased Premises, the filing for such water right shall be made by Lessee in the
name of Lessor at no cost to Lessor, and such water right shall become an
appurtenance to the Leased Premises, subject to Lessee’s right to use such water
right at no cost during the term of this Lease.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 9

 

  11.2 Option to Purchase. If Lessee purchases or acquires an existing water
right for use in association with this lease or operations upon the Leased
Premises, Lessor shall have the option to acquire that portion of such water
right as was used on the Leased Premises upon expiration or termination of this
Lease. The option price for such water right shall be the fair market value of
the water right as of the date of expiration or termination of this Lease. Upon
expiration or termination of this Lease, Lessee shall notify Lessor in writing
of all water rights purchased or acquired by Lessee for leased substances mining
operations on the Leased Premises and its estimate of the fair market value of
such water right. Lessor shall then have forty-five (45) days to exercise its
option to acquire the water by payment to Lessee of the estimated fair market
value. If Lessor disagrees with Lessee’s estimate of fair market value, Lessor
shall notify Lessee of its disagreement within the 45 day option exercise
period. The fair market value of the water right shall then be appraised by a
single appraiser mutually acceptable to both parties, which appraisal shall be
final and not subject to review or appeal. If the parties cannot agree upon the
choice of an appraiser, the fair market value of the water right shall be
determined by a court of competent jurisdiction. Conveyance of any water right
pursuant to this paragraph shall be by quit claim deed.

 

12. ASSIGNMENT OR SUBLEASE; OVERRIDING ROYALTIES.

 

  12.1 Consent Required. Lessee shall not assign or sublease this Lease in whole
or in part, or otherwise assign or convey any rights or privileges granted by
this Lease, including, without limitation, creation of overriding royalties or
production payments, without the prior written consent of Lessor, which shall
not be unreasonably withheld. Lessee agrees that Lessor, in determining whether
to consent to any proposed assignment, may reasonably consider the proposed
assignee’s financial capacity, ability to market and process leased substances,
and may refuse to consent to such assignment if, in the Lessor’s reasonable
opinion, the proposed assignee lacks the necessary financial or technical
capacity to mine, market and/or process leased substances in a manner comparable
to Lessee. Any assignment, sublease or other conveyance made without prior
written consent of Lessor shall have no legal effect unless and until approved
in writing by Lessor. Exercise of any right with respect to the Leased Premises
in violation of this provision shall constitute a default under this Lease.

 

  12.2 Binding Effect. All of the terms and provisions of this Lease shall be
binding upon and shall inure to the benefit of their respective successors,
assigns, and sublessees.

 

  12.3 Limitation on Overriding Royalties. Lessor reserves the right to
disapprove the creation of an overriding royalty or production payment that
would, in Lessor’s reasonable discretion, constitute an unreasonable economic
burden upon operation of the Lease. In exercising its discretion to disapprove
the creation of an overriding royalty, Lessor shall consult with Lessee and any
third parties involved and shall prepare findings to evidence the basis of its
decision. Any transfer in interest which would create a cumulative overriding
royalty burden in excess of 20% shall not be approved.

 

13. OPERATIONS.

 

  13.1 Permitting. Before Lessee commences exploration, drilling, or mining
operations on the Leased Premises, it shall have obtained such permits and
posted such bonds as may be required under applicable provisions of the Utah
Mined Land Reclamation Act and associated regulations. Lessee shall maintain any
required permits in place for the duration of mining operations and reclamation.
Upon request, Lessee shall provide Lessor with a copy of all regulatory filings
relating to permitting matters.

 

  13.2 Plan of Operations. Prior to the commencement of any exploration,
drilling, or mining operations on the Leased Premises, Lessee shall obtain
Lessor’s approval of a plan of operations for the Leased Premises. Lessor may
modify the proposed plan of operations as is needed to insure that there is no
waste of economically recoverable mineral reserves contained on the Leased
Premises. In this context “waste” shall mean the inefficient utilization of, or
the excessive or improper loss of



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 10

 

an otherwise economically recoverable mineral resource. Lessor shall notify
Lessee in writing of its approval or modifications of the plan of operations.
The plan of operations submitted by Lessee shall be deemed approved by Lessor if
Lessor has not otherwise notified Lessee within sixty (60) days of filing.

 

  13.3 Plan of Operations - Modification. In the event that material changes are
required to the plan of operations during the course of mining, Lessee shall
submit a modification of the plan of operations to the Lessor. Routine
adjustments to the plan of operations based upon geologic circumstances
encountered during day-to-day mining operations do not require the submission of
a modification. If the proposed changes require emergency action by Lessor, then
the Lessee shall so notify the Lessor at the time of submission of the
modification and the parties shall use their best efforts to meet the Lessee’s
time schedule regarding implementation of the changes. Non-emergency
modifications will be reviewed promptly by Lessor to insure that there is no
waste of economically recoverable mineral reserves pursuant to the plan of
operations, as modified, and Lessor shall notify lessee in writing of its
approval or modification of the proposed modification. Modifications shall be
deemed approved by Lessor if Lessor has not otherwise notified Lessee within
thirty (30) days of filing.

 

  13.4 Mine Maps. Lessee shall maintain at the mine office clear, accurate, and
detailed maps of all actual and planned operations. Such maps shall be certified
by an engineer or geologist who is professionally licensed by the State of Utah
or by a state having a reciprocal licensing agreement with the State of Utah.
Lessee shall provide copies of such maps to Lessor upon request.

 

  13.5 Good Mining Practices. Lessee shall conduct exploration and mining
operations on the Leased Premises in accordance with standard industry operating
practices, and shall avoid waste of economically recoverable leased substances.
Lessee shall comply with all regulations and directives of the Mine Safety and
Health Administration or successor agencies for the health and safety of
employees and workers. Leased substances shall be mined from this Lease by
underground methods only.

 

  13.6 Unitization: With the consent and approval of the Lessor, Lessee may
commit the Leasehold estate under this lease to a unit, co-operative or other
plan of development of the Leasehold herein, with corresponding estate in other
State land, Federal Lands, privately owned lands, or Indian lands. If only a
portion of the lands covered by this lease shall be committed to a unit or other
co-operative plan of development, Lessor may segregate the land area and issue a
separate lease for each portion. In the event of unitization of the leasehold
estate herein described or some portion thereof with the corresponding leasehold
estate in other land the provisions of Paragraph 10 hereof shall be deemed
modified as far as essential to be in harmony with such unit agreement.

 

14. EQUIPMENT; RESTORATION.

 

  14.1 Equipment. Upon termination of this Lease, Lessee shall remove, and shall
have the right to remove, all improvements, equipment, stockpiles, and dumps
from the Leased Premises within six (6) months; provided, however, that Lessor
may, at Lessor’s sole risk and expense, and subject to Lessee’s compliance with
requirements imposed by UDOGM and MSHA, require Lessee to retain in place
underground timbering supports, shaft linings, rails, and other installations
reasonably necessary for future mining of the Leased Premises. All improvements
and equipment remaining on the Leased Premises after six (6) months may be
deemed forfeited to Lessor upon written notice of such forfeiture to Lessee.
Lessee may



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 11

 

abandon underground improvements, equipment of any type, stockpiles and dumps in
place if such abandonment is in compliance with applicable law, and further
provided that Lessee provides Lessor with financial or other assurances
sufficient in Lessor’s reasonable discretion to protect Lessor from future
environmental liability with respect to such abandonment or any associated
hazardous waste spills or releases. Lessee shall identify and locate on the mine
map the location of all equipment abandoned on the Lease Premises.

 

  14.2 Restoration and Reclamation. Upon termination of this Lease, Lessee shall
reclaim the Leased Premises in accordance with the requirements of applicable
law, including mine permits and reclamation plans on file with UDOGM. Lessee
shall further abate any hazardous condition on or associated with the Leased
Premises. Lessee and representatives of all governmental agencies having
jurisdiction shall have the right to re-enter the Leased Premises for
reclamation purposes for a reasonable period after termination of the Lease.

 

15. MULTIPLE MINERAL DEVELOPMENT

The Utah School and Institutional Trust Lands Administration may designate any
lands under its authority as a Multiple Mineral Development Area (MMD). In
designated MMDs the Lessor may require in addition to the terms and conditions
of this lease such stipulations or restrictions as may be necessary in the
determination of the Director to integrate and coordinate the operations of
lessees having an interest in the lands in order to conserve natural resource
and optimize revenues to the trust-land beneficiaries.

 

16. DEFAULT

 

  16.1 Notice of Default; Termination. Upon Lessee’s violation of or failure to
comply with any of the terms, conditions or covenants set forth in this Lease,
Lessor shall notify Lessee of such default by registered or certified mail,
return receipt requested, at the last address for Lessee set forth in Lessor’s
files. Lessee shall then have thirty (30) days, or such longer period as may be
granted in writing by Lessor, to either cure the default or request a hearing
pursuant to the Lessor’s administrative adjudication rules. In the event Lessee
fails to cure the default or request a hearing within the specified time period,
Lessor may cancel this Lease without further notice to or appeal by Lessee.

 

  16.2 Effect of Termination. The termination of this Lease for any reason,
whether through expiration, cancellation or relinquishment, shall not limit the
rights of the Lessor to recover any royalties and/or damages for which Lessee
may be liable, to recover on any bond on file, or to seek injunctive relief to
enjoin continuing violations of the Lease terms. No remedy or election under
this Lease shall be deemed exclusive, but shall, wherever possible, be
cumulative with all other remedies available under this Lease, at law, or in
equity. Lessee shall surrender the Leased Premises upon termination; however,
the obligations of Lessee with respect to reclamation, indemnification and other
continuing covenants imposed by this Lease shall survive the termination. All
fees, rentals and monies of any type previously paid by the Lessee to the Lessor
are forfeited to the trust.

 

17. MISCELLANEOUS PROVISIONS.

 

  17.1 Indemnity. Except as limited by paragraph 7.2, Inspection, Lessee shall
indemnify and hold Lessor harmless for, from and against each and every claim,
demand, liability, loss, cost, damage and expense, including, without
limitation, attorneys’



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 12

 

fees and court costs, arising in any way out of Lessee’s occupation and use of
the Leased Premises, including without limitation claims for death, personal
injury, property damage, and unpaid wages and benefits. Lessee further agrees to
indemnify and hold Lessor harmless for, from and against all claims, demands,
liabilities, damages and penalties arising out of any failure of Lessee to
comply with any of Lessee’s obligations under this Lease, including without
limitation reasonable attorneys’ fees and court costs. Lessee may be required to
obtain insurance in a type and in an amount acceptable to Lessor, naming the
Trust Lands Administration, its employees, its Board of trustees and the State
of Utah as co-insured parties under the policy.

 

  17.2 Interest. Interest shall accrue and be payable on all obligations arising
under this Lease at such current rate as may from time to time be enacted by the
Director and recorded in the Director’s Minutes of the School and Institutional
Trust Lands Administration. Interest shall accrue and be payable, without
necessity of demand, from the date each such obligation shall arise.

 

  17.3 Suspension. In the event that Lessor in its reasonable discretion
determines that suspension is necessary in the interests of conservation of the
leased substances; that prevailing market conditions for the leased substances
render continued operation of the subject property uneconomic, or if Lessee has
been prevented from performing any of its obligations or responsibilities under
this Lease or from conducting operations by labor strikes, fires, floods,
explosions, riots, acts of terrorism, any unusual mining casualties or
conditions, Acts of God, government restrictions or orders, severe weather
conditions, or other extraordinary events beyond its control, then the time for
performance of this Lease by Lessee shall be suspended during the continuance of
such conditions or acts which prevent performance, excepting any payments due
and owing to Lessor.

 

  17.4 Consent to Suit; Jurisdiction. This Lease shall be governed by the laws
of the State of Utah. Lessor and Lessee agree that all disputes arising out of
this Lease shall be litigated only in the Third Judicial District Court for Salt
Lake County, Utah, and Lessee consents to the jurisdiction of such court. Lessee
shall not bring any action against Lessor without exhaustion of available
administrative remedies and compliance with applicable requirements of the Utah
Governmental Immunity Act.

 

  17.5 No Waiver. No waiver of the breach of any provision of this Lease shall
be construed as a waiver of any preceding or succeeding breach of the same or
any other provision of this Lease, nor shall the acceptance of rentals or
royalties by Lessor during any period of time in which Lessee is in default be
deemed to be a waiver of such default.

 

  17.6 Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

 

  17.7 Lease Modification. If facts are discovered by drilling and/or by
scientific discoveries, which require modification of the aforesaid Geothermal
Energy Lease, at the request of either the Lessor or Lessee the appropriate
modifications either in terminology or in substance shall be made in order to
make the lease workable, and to clarify the terms of the lease.



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 13

 

IN WITNESS WHEREOF, the parties have executed this Lease as of the date
hereinabove first written.

 

         THE STATE OF UTAH, acting by and through the


SCHOOL AND INSTITUTIONAL TRUST LANDS

ADMINISTRATION (“LESSOR”)

APPROVED AS TO FORM:

            MARK L. SHURTLEFF

      KEVIN S. CARTER, DIRECTOR

ATTORNEY GENERAL

      By:   

/s/    Thomas B. Faddies

            THOMAS B. FADDIES

By:

 

  

LOGO [g95931g30p06.jpg]

        

ASSISTANT DIRECTOR/MINERALS

School & Institutional Trust Lands

Administration - LESSOR

 

Form Approved:    4-30-07                   LESSEE:          By:   

LOGO [g95931g56q79.jpg]

         Its:   

MANAGER



--------------------------------------------------------------------------------

Geothermal Energy Lease 4/1/07

Page No. 14

 

STATE OF UTAH

   )       :    COUNTY OF SALT LAKE    )   

On the 20th day of December, 2007, personally appeared before me THOMAS B.
FADDIES who duly sworn did say that he is Assistant Director of the School &
Institutional Trust Lands Administration of the State of Utah and the signer of
the above instrument, who duly acknowledged that he executed the same.

Given under my hand and seal this 20th day of December, 2007.

 

/s/    Alice K. Kearney

NOTARY PUBLIC, residing at:

My Commission Expires: 5/25/2010

 

STATE OF

   )       :    COUNTY OF    )   

On the      day of             , 20    , personally appeared before me
                            , signer of the above instrument, who duly
acknowledged to me that          executed the same.

Given under my hand and seal this      day of             , 20    .

 

 

NOTARY PUBLIC, residing at:

My Commission Expires:

 

STATE OF

   )       :    COUNTY OF    )   

On the 17 day of December, 2007, personally appeared before me Steven Brown
Heidi White, who being duly sworn did say that he is an officer of Intermountain
Renewable Power and that said instrument was signed in behalf of said
corporation by resolution of its Board of Directors, and said Steven Brown
Manager acknowledged to me that said corporation executed the same.

Given under my hand and seal this 17 day of December, 2007.

 

LOGO [g95931g78v73.jpg]

 

   

LOGO [g95931g92x70.jpg]

 

    NOTARY PUBLIC, residing at: